566 So. 2d 375 (1990)
Jason Travis O'NEAL, Appellant,
v.
STATE of Florida, Appellee.
No. 89-2533.
District Court of Appeal of Florida, Fifth District.
September 13, 1990.
James B. Gibson, Public Defender, and Michael S. Becker, Asst. Public Defender, Daytona Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, Barbara C. Davis and Anthony J. Golden, Asst. Attys. Gen., Daytona Beach, for appellee.
PER CURIAM.
This is an Anders appeal. The defendant was sentenced by oral pronouncement to 14 months' incarceration on each of two counts. Both sentences were to run concurrently. However, the written sentencing order imposed a 24 month prison sentence on each count rather than 14 months. The State does not concede that the written sentencing order is in error. See Lester v. State, 563 So. 2d 178 (Fla. 5th DCA 1990). Because there is a factual dispute as to which sentence the judge actually intended, we vacate the sentence and remand to the trial judge for resolution of this conflict.
JUDGMENT AFFIRMED; SENTENCE VACATED; and REMANDED FOR RESENTENCING.
DAUKSCH, GOSHORN and GRIFFIN, JJ., concur.